DETAILED ACTION
This action is in reply to an application filed February 3rd, 2021. Claims 1-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 3rd, 2021 and July 14th, 2022 were filed.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the specification incorrectly recites “FMS 100” instead of “FMS 110” in page 9 para 024 line 12, page 10 para 026 line 9, page 11 para 027 line 8, and page 17 para 036 line 6. The examiner recommends that all recitations of “FMS 100” in the specification be amended to read “FMS 110”.
Appropriate correction is recommended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suddreth et al. (US Pub. No. 20190272762 A1), herein after Suddreth.
Regarding claim 1, Suddreth teaches [a] method for controlling a vehicle, the method comprising; generating a first route plan having a starting point and an ending point, wherein the first route plan is based on at least one parameter and wherein the first route plan is configured to cause the vehicle to generate an overpressure event (Suddreth: Para. 0014 and 0015; "Flight planning systems and methods, which support enhanced or augmented supersonic flight planning through the strategic integration of sonic boom forecast data, are provided. Embodiments of the flight planning system seek to automate, to the extent appropriate, the generation boom-regulated flight plans; that is, flight plans containing supersonic flight plan segments, which can be flown by an aircraft (A/C) without the production of excessive sonic booms... The occurrence of an excessive (threshold-exceeding) sonic boom is also referred to herein as an “overpressure event.”" "During operation, the flight planning system endeavors to construct flight plans in accordance with specified flight plan criteria. The flight plan criteria sets-out the pertinent constraints of the flight plan, such as starting waypoint (origin), ending waypoint (destination), Estimated Time of Departure (ETD), and the like."); receiving an operator input to change at least one operating parameter of the vehicle (Suddreth: Para. 0015; "Such flight plan criteria may be entered utilizing any suitable pilot input interface, such as an input interface associated with a Flight Management System (FMS) included within or otherwise associated with the flight planning system."); generating a second route plan based, at least in part, on the operator input; displaying the first route plan and the second route plan on a display; receiving an operator input to select a route plan displayed on the display; and generating actuator instructions to control the vehicle to follow the selected route plan (Suddreth: Para. 0015; "Following entry of the flight plan criteria, the flight planning system endeavors to generate a boom-regulated flight plan satisfying the entered flight plan criteria. If successful in generating a boom-regulated flight plan satisfying the flight plan criteria, the flight planning system may present the flight plan on a display device to, for example, allow pilot review and confirmation before final submission to the A/C avionics.").
Regarding claim 2, Suddreth remains as applied as in claim 1 and goes on to further teach [t]he method of claim 1, wherein the displaying the first route plan and the second route plan includes displaying at least one symbol indicating the overpressure event (Suddreth: Para. 0015; "In addition to alerting the pilot of the impending occurrence of an excessive sonic boom or “overpressure event” should the flight plan be executed in its originally-generated or unmodified form, the visual notification may also convey other information useful in evaluating the causal factors underlying the system's inability to generate a boom-regulated flight plan, such as symbology identifying the geographical location or locations at which any excessive sonic booms are predicted to occur.").
Regarding claim 4, Suddreth remains as applied as in claim 1 and goes on to further teach [t]he method of claim 1, further comprising: receiving at least one additional operator input if the first route plan and the second route plan are not selected by the operator; and generating at least one additional route plan based on the additional operator input, wherein the second route plan and the at least one additional route plan are not displayed on the display at the same time (Suddreth: Para. 0043; "Progressing next to STEP 46 of method 36, it is ascertained whether flight planning system 10 was successful in establishing a boom-regulated flight plan. If able to successfully arrive at a boom-regulated flight plan, flight planning system 10 may present the boom-regulated flight plan for pilot approval prior to final FMS submission (STEP 50). In an embodiment, the relevant fields of the FMS may be populated such that the boom-regulated flight plan parameters are entered into the FMS upon selection of a “SUBMIT” option by the pilot. Otherwise, the boom-regulated flight plan may be atomically entered into the FMS or other avionic suite component during STEP 50. System 10 may submit the flight plan and any navigational commands associated therein to the pertinent flight deck systems in a suitable format, such as Aeronautical Radio Incorporated (ARINC) 429. Method 36 may conclude with final entry of the boom-regulated flight plan. If unable to construct a boom-regulated flight plan, flight planning system 10 progresses to STEP 48 and generates a corresponding visual notification on avionic displays 32. Such a visual notification can include symbology relating pertinent information to a pilot or other viewer, such as the location at which the excessive sonic boom is projected to originate or to first strike a surface of the Earth. Additionally or alternatively, graphics can be generated on the avionic display presented suggested rerouting options satisfying the flight plan criteria and avoiding the forecast occurrence of an excessive sonic boom.").
Regarding claim 5, Suddreth remains as applied as in claim 1 and goes on to further teach [t]he method of claim 1, further comprising: displaying at least one additional route plan on the display, and wherein the receiving the operator input includes a selection of the first route plan, the second route plan, or the at least one additional route plan (Suddreth: Para. 0043; "If unable to construct a boom-regulated flight plan, flight planning system 10 progresses to STEP 48 and generates a corresponding visual notification on avionic displays 32. Such a visual notification can include symbology relating pertinent information to a pilot or other viewer, such as the location at which the excessive sonic boom is projected to originate or to first strike a surface of the Earth. Additionally or alternatively, graphics can be generated on the avionic display presented suggested rerouting options satisfying the flight plan criteria and avoiding the forecast occurrence of an excessive sonic boom.").
Regarding claim 6, Suddreth remains as applied as in claim 1 and goes on to further teach [t]he method of claim 1, wherein the receiving the operator input includes receiving an input via at least one of the vehicle, a ground-based system, or a cloud- based system (Suddreth: Para. 0028; "Flight planning method 36 commences at STEP 38 with the generation of a baseline flight plan containing at least one supersonic flight plan segment; that is, a segment or portion of the flight plan calling for supersonic A/C flight. The baseline flight plan is generated in accordance specified flight plan criteria, which can be entered into flight planning system 10 by a pilot utilizing input interface 18. Such flight plan criteria can include a starting waypoint, an ending waypoint, a ETD, and other relevant parameters. A pilot may manually program such flight plan criteria into flight planning system 10, which may include or assume the form of an FMS, utilizing a designated physical interface or Graphic User Interface (GUI). For example, in one embodiment, the designated pilot input interface can be alphanumeric keypad provided on an MCDU. Afterwards, the pilot may review the MCDU display screen to ensure accurate entry of the flight plan parameters and then utilize the MCDU keypad to submit the flight plan to the avionics suite of the A/C. Alternatively, the flight plan parameters may be automatically submitted to an FMS or, more generally, flight planning system 10 from another device, such as an EFB or tablet, utilized for pre-planning purposes.").
Regarding claim 7, Suddreth remains as applied as in claim 1 and goes on to further teach [t]he method of claim 1, wherein the first route plan and the second route plan are displayed on the display even if the vehicle being controlled along one or both of the first route plan or the second route plan would violate a regulation, travel through a weather event, or cause an emergency of the vehicle (Suddreth: Para. 0045; "FIG. 4 is a screenshot of a GUI including a flight plan comparison page 66, which may be generated on avionic display 32 by flight planning system 10 in a further exemplary embodiment of the present disclosure. Flight plan comparison page 66 visually plots a first or primary flight plan 68 and a second or alternative flight plan 70, which have been generated by system 10 based upon entered flight plan criteria. The depicted flight plans are superimposed over a map view presented from, for example, a two-dimensional planform perspective, although it will be appreciated that other perspectives are possible (e.g., a forward-looking, three dimensional perspective). The flight plans may be distinguished utilizing distinctive waypoint markers as shown. If desired, other graphics may be provided on map view, including, for example, an A/C graphic 74, a heading graphic 76, a range ring graphic 78, and various symbols indicative of terrain, weather, and structures (not shown for clarity).").

Regarding claim 8, Suddreth teaches [a] system for controlling a vehicle, the system comprising: a memory storing instructions; and a processor executing the instructions to perform a process including: generating a first route plan having a starting point and an ending point, wherein the first route plan is based on at least one parameter and wherein the first route plan is configured to cause the vehicle to generate an overpressure event (Suddreth: Para. 0014 and 0015; "Flight planning systems and methods, which support enhanced or augmented supersonic flight planning through the strategic integration of sonic boom forecast data, are provided. Embodiments of the flight planning system seek to automate, to the extent appropriate, the generation boom-regulated flight plans; that is, flight plans containing supersonic flight plan segments, which can be flown by an aircraft (A/C) without the production of excessive sonic booms... The occurrence of an excessive (threshold-exceeding) sonic boom is also referred to herein as an “overpressure event.”" "During operation, the flight planning system endeavors to construct flight plans in accordance with specified flight plan criteria. The flight plan criteria sets-out the pertinent constraints of the flight plan, such as starting waypoint (origin), ending waypoint (destination), Estimated Time of Departure (ETD), and the like."); in response to receiving an operator input to change at least one operating parameter of the vehicle, generating a second route plan based, at least in part, on the operator input; displaying the first route plan and the second route plan on a display; and in response to receiving an operator input to select a route plan displayed on the display, generating actuator instructions to control the vehicle to follow the selected route plan (Suddreth: Para. 0015; "Such flight plan criteria may be entered utilizing any suitable pilot input interface, such as an input interface associated with a Flight Management System (FMS) included within or otherwise associated with the flight planning system. As a specific example, the flight plan criteria may be entered by a pilot utilizing an alphanumeric keypad provided on a Multifunction Control and Display Unit (MCDU). Following entry of the flight plan criteria, the flight planning system endeavors to generate a boom-regulated flight plan satisfying the entered flight plan criteria. If successful in generating a boom-regulated flight plan satisfying the flight plan criteria, the flight planning system may present the flight plan on a display device to, for example, allow pilot review and confirmation before final submission to the A/C avionics.").
Regarding claim 9, Suddreth remains as applied as in claim 8 and goes on to further teach [t]he system of claim 8, wherein the displaying the first route plan and the second route plan includes displaying at least one symbol indicating the overpressure event or an area where the overpressure event or various dB levels of overpressure would exist in an atmosphere (Suddreth: Para. 0015; "In addition to alerting the pilot of the impending occurrence of an excessive sonic boom or “overpressure event” should the flight plan be executed in its originally-generated or unmodified form, the visual notification may also convey other information useful in evaluating the causal factors underlying the system's inability to generate a boom-regulated flight plan, such as symbology identifying the geographical location or locations at which any excessive sonic booms are predicted to occur.").
Regarding claim 11, Suddreth remains as applied as in claim 8 and goes on to further teach [t]he system of claim 8, wherein the process further includes, in response to receiving at least one additional operator input if the first route plan and the second route plan are not selected by the operator, generating at least one additional route plan based on the additional operator input, wherein the second route plan and the at least one additional route plan are not displayed on the display at the same time (Suddreth: Para. 0043; "Progressing next to STEP 46 of method 36, it is ascertained whether flight planning system 10 was successful in establishing a boom-regulated flight plan. If able to successfully arrive at a boom-regulated flight plan, flight planning system 10 may present the boom-regulated flight plan for pilot approval prior to final FMS submission (STEP 50). In an embodiment, the relevant fields of the FMS may be populated such that the boom-regulated flight plan parameters are entered into the FMS upon selection of a “SUBMIT” option by the pilot. Otherwise, the boom-regulated flight plan may be atomically entered into the FMS or other avionic suite component during STEP 50. System 10 may submit the flight plan and any navigational commands associated therein to the pertinent flight deck systems in a suitable format, such as Aeronautical Radio Incorporated (ARINC) 429. Method 36 may conclude with final entry of the boom-regulated flight plan. If unable to construct a boom-regulated flight plan, flight planning system 10 progresses to STEP 48 and generates a corresponding visual notification on avionic displays 32. Such a visual notification can include symbology relating pertinent information to a pilot or other viewer, such as the location at which the excessive sonic boom is projected to originate or to first strike a surface of the Earth. Additionally or alternatively, graphics can be generated on the avionic display presented suggested rerouting options satisfying the flight plan criteria and avoiding the forecast occurrence of an excessive sonic boom.").
Regarding claim 12, Suddreth remains as applied as in claim 8 and goes on to further teach [t]he system of claim 8, wherein the process further includes displaying at least one additional route plan on the display, and wherein the receiving the operator input includes a selection of the first route plan, the second route plan, or the at least one additional route plan (Suddreth: Para. 0043; "If unable to construct a boom-regulated flight plan, flight planning system 10 progresses to STEP 48 and generates a corresponding visual notification on avionic displays 32. Such a visual notification can include symbology relating pertinent information to a pilot or other viewer, such as the location at which the excessive sonic boom is projected to originate or to first strike a surface of the Earth. Additionally or alternatively, graphics can be generated on the avionic display presented suggested rerouting options satisfying the flight plan criteria and avoiding the forecast occurrence of an excessive sonic boom.").
Regarding claim 13, Suddreth remains as applied as in claim 8 and goes on to further teach [t]he system of claim 8, wherein the operator input is received via at least one of the vehicle, a ground-based system, or a cloud-based system (Suddreth: Para. 0028; "Flight planning method 36 commences at STEP 38 with the generation of a baseline flight plan containing at least one supersonic flight plan segment; that is, a segment or portion of the flight plan calling for supersonic A/C flight. The baseline flight plan is generated in accordance specified flight plan criteria, which can be entered into flight planning system 10 by a pilot utilizing input interface 18. Such flight plan criteria can include a starting waypoint, an ending waypoint, a ETD, and other relevant parameters. A pilot may manually program such flight plan criteria into flight planning system 10, which may include or assume the form of an FMS, utilizing a designated physical interface or Graphic User Interface (GUI). For example, in one embodiment, the designated pilot input interface can be alphanumeric keypad provided on an MCDU. Afterwards, the pilot may review the MCDU display screen to ensure accurate entry of the flight plan parameters and then utilize the MCDU keypad to submit the flight plan to the avionics suite of the A/C. Alternatively, the flight plan parameters may be automatically submitted to an FMS or, more generally, flight planning system 10 from another device, such as an EFB or tablet, utilized for pre-planning purposes.").
Regarding claim 13, Suddreth remains as applied as in claim 8 and goes on to further teach [t]he system of claim 8, wherein the first route plan and the second route plan are displayed on the display even if the vehicle being controlled along one or both of the first route plan or the second route plan would violate a regulation, travel through or adjacent an undesirable or hazardous weather event or area, or cause an emergency of the vehicle (Suddreth: Para. 0045; "FIG. 4 is a screenshot of a GUI including a flight plan comparison page 66, which may be generated on avionic display 32 by flight planning system 10 in a further exemplary embodiment of the present disclosure. Flight plan comparison page 66 visually plots a first or primary flight plan 68 and a second or alternative flight plan 70, which have been generated by system 10 based upon entered flight plan criteria. The depicted flight plans are superimposed over a map view presented from, for example, a two-dimensional planform perspective, although it will be appreciated that other perspectives are possible (e.g., a forward-looking, three dimensional perspective). The flight plans may be distinguished utilizing distinctive waypoint markers as shown. If desired, other graphics may be provided on map view, including, for example, an A/C graphic 74, a heading graphic 76, a range ring graphic 78, and various symbols indicative of terrain, weather, and structures (not shown for clarity).").

Regarding claim 15, Suddreth teaches [a] non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform a method for controlling a vehicle, the method comprising: generating a first route plan having a starting point and an ending point, wherein the first route plan is based on at least one parameter and wherein the first route plan is configured to cause the vehicle to generate an overpressure event (Suddreth: Para. 0014 and 0015; "Flight planning systems and methods, which support enhanced or augmented supersonic flight planning through the strategic integration of sonic boom forecast data, are provided. Embodiments of the flight planning system seek to automate, to the extent appropriate, the generation boom-regulated flight plans; that is, flight plans containing supersonic flight plan segments, which can be flown by an aircraft (A/C) without the production of excessive sonic booms... The occurrence of an excessive (threshold-exceeding) sonic boom is also referred to herein as an “overpressure event.”" "During operation, the flight planning system endeavors to construct flight plans in accordance with specified flight plan criteria. The flight plan criteria sets-out the pertinent constraints of the flight plan, such as starting waypoint (origin), ending waypoint (destination), Estimated Time of Departure (ETD), and the like."); receiving an operator input to change at least one operating parameter of the vehicle (Suddreth: Para. 0015; "Such flight plan criteria may be entered utilizing any suitable pilot input interface, such as an input interface associated with a Flight Management System (FMS) included within or otherwise associated with the flight planning system."); generating a second route plan based, at least in part, on the operator input; displaying the first route plan and the second route plan on a display; receiving an operator input to select a route plan displayed on the display; and generating actuator instructions to control the vehicle to follow the selected route plan (Suddreth: Para. 0015; "Following entry of the flight plan criteria, the flight planning system endeavors to generate a boom-regulated flight plan satisfying the entered flight plan criteria. If successful in generating a boom-regulated flight plan satisfying the flight plan criteria, the flight planning system may present the flight plan on a display device to, for example, allow pilot review and confirmation before final submission to the A/C avionics.").
Regarding claim 16, Suddreth remains as applied as in claim 15 and goes on to further teach [t]he non-transitory computer-readable medium of claim 15, wherein the displaying the first route plan and the second route plan includes displaying at least one symbol indicating the overpressure event or an area where different dB levels of overpressure would be present within an atmosphere (Suddreth: Para. 0015; "In addition to alerting the pilot of the impending occurrence of an excessive sonic boom or “overpressure event” should the flight plan be executed in its originally-generated or unmodified form, the visual notification may also convey other information useful in evaluating the causal factors underlying the system's inability to generate a boom-regulated flight plan, such as symbology identifying the geographical location or locations at which any excessive sonic booms are predicted to occur.").
Regarding claim 18, Suddreth remains as applied as in claim 15 and goes on to further teach [t]he non-transitory computer-readable medium of claim 15, wherein the method further comprises: receiving at least one additional operator input if the first route plan and the second route plan are not selected by the operator; and generating at least one additional route plan based on the additional operator input, wherein the second route plan and the at least one additional route plan are not displayed on the display at the same time (Suddreth: Para. 0043; "Progressing next to STEP 46 of method 36, it is ascertained whether flight planning system 10 was successful in establishing a boom-regulated flight plan. If able to successfully arrive at a boom-regulated flight plan, flight planning system 10 may present the boom-regulated flight plan for pilot approval prior to final FMS submission (STEP 50). In an embodiment, the relevant fields of the FMS may be populated such that the boom-regulated flight plan parameters are entered into the FMS upon selection of a “SUBMIT” option by the pilot. Otherwise, the boom-regulated flight plan may be atomically entered into the FMS or other avionic suite component during STEP 50. System 10 may submit the flight plan and any navigational commands associated therein to the pertinent flight deck systems in a suitable format, such as Aeronautical Radio Incorporated (ARINC) 429. Method 36 may conclude with final entry of the boom-regulated flight plan. If unable to construct a boom-regulated flight plan, flight planning system 10 progresses to STEP 48 and generates a corresponding visual notification on avionic displays 32. Such a visual notification can include symbology relating pertinent information to a pilot or other viewer, such as the location at which the excessive sonic boom is projected to originate or to first strike a surface of the Earth. Additionally or alternatively, graphics can be generated on the avionic display presented suggested rerouting options satisfying the flight plan criteria and avoiding the forecast occurrence of an excessive sonic boom.").
Regarding claim 19, Suddreth remains as applied as in claim 15 and goes on to further teach [t]he non-transitory computer-readable medium of claim 15, wherein the method further comprises: displaying at least one additional route plan on the display, and wherein the receiving the operator input includes a selection of the first route plan, the second route plan, or the at least one additional route plan (Suddreth: Para. 0043; "If unable to construct a boom-regulated flight plan, flight planning system 10 progresses to STEP 48 and generates a corresponding visual notification on avionic displays 32. Such a visual notification can include symbology relating pertinent information to a pilot or other viewer, such as the location at which the excessive sonic boom is projected to originate or to first strike a surface of the Earth. Additionally or alternatively, graphics can be generated on the avionic display presented suggested rerouting options satisfying the flight plan criteria and avoiding the forecast occurrence of an excessive sonic boom.").
Regarding claim 20, Suddreth remains as applied as in claim 15 and goes on to further teach [t]he non-transitory computer-readable medium of claim 15, wherein the first route plan and the second route plan are displayed on the display even if the vehicle being controlled along one or both of the first route plan or the second route plan would violate a regulation, travel through a weather event, increase risk, or cause an emergency of the vehicle (Suddreth: Para. 0045; "FIG. 4 is a screenshot of a GUI including a flight plan comparison page 66, which may be generated on avionic display 32 by flight planning system 10 in a further exemplary embodiment of the present disclosure. Flight plan comparison page 66 visually plots a first or primary flight plan 68 and a second or alternative flight plan 70, which have been generated by system 10 based upon entered flight plan criteria. The depicted flight plans are superimposed over a map view presented from, for example, a two-dimensional planform perspective, although it will be appreciated that other perspectives are possible (e.g., a forward-looking, three dimensional perspective). The flight plans may be distinguished utilizing distinctive waypoint markers as shown. If desired, other graphics may be provided on map view, including, for example, an A/C graphic 74, a heading graphic 76, a range ring graphic 78, and various symbols indicative of terrain, weather, and structures (not shown for clarity).").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Suddreth.
Regarding claim 3, Suddreth remains as applied as in claim 1 and goes on to further teach [t]he method of claim 1, wherein the generating the first route plan includes requesting and receiving data, or portions thereof, from one or more of a ground based system, a cloud based system, a vehicle based system, a weather system, or a data server (Suddreth: Para. 0016; "Various different data sources and analysis techniques may be employed by the flight planning system in obtaining sonic boom forecast data, which is then utilized to determine whether a boom-regulated flight plan can be established for a particular set of flight plan criteria. In certain embodiments, the flight planning system may retrieve sonic boom predictions from a remote entity, such as a cloud-based service or server farm, dedicated to performing relatively complex forecasting algorithms.").
Suddreth does not explicitly teach wherein the data includes at least one of a population data indicating population density or distribution, or flight restrictions on overpressure events however Suddreth does render this feature obvious as Suddreth teaches that the threshold for allowable sonic booms over a geographic zone include noise abatement laws over a populated zone and that the threshold can be modified or received from various sources (Suddreth: Para. 0035 and 0036; "While a single value is assigned to the sonic boom threshold in such embodiments, flight planning system 10 may allow the value of the boom tolerance threshold to be modified through software updates, pilot input, by ATC communications, or in another manner. In other implementations of method 36 and system 10, the boom tolerance threshold may be assigned a dynamic or variable value, which is actively modified by flight planning system 10 as a function of one or more parameters relating to a given sonic boom prediction. In this latter instance, a range of boom tolerance threshold values may be stored in memory 16 and differentiated by time of day, varying geographical zones, and other such differentiating factors, as discussed more fully below." "By actively varying the value of the sonic boom threshold in relation to geographical region, more intensive sonic booms (that is, sonic booms having greater pressures or decibel levels) may be permitted within certain geographical regions, such as those that are relatively unpopulated. Conversely, only sonic booms of relatively low intensities may be permitted in other geographical regions, such as those that are densely populated, or sonic booms may be strictly banned in such regions. Such georeferenced values can be varied as a function of local or regional noise abatement regulations, political boundaries, the type and vulnerability of manmade structures within a region to pressure wave damage, proximity to land if a sonic boom is forecast to occur over water, and other parameters.") for the benefit of maintaining updated flight parameters for considering where supersonic travel is permissible.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the data retrieved from various sources which includes cloud or server based sources from Suddreth with data about population density or distribution or flight restrictions on overpressure events for the benefit of maintaining updated flight parameters for considering where supersonic travel is permissible.

Regarding claim 10, Suddreth remains as applied as in claim 8 and goes on to further teach [t]he system of claim 8, wherein the generating the first route plan includes requesting and receiving data, or portions thereof, from one or more of a ground based system, a cloud based system, a vehicle based system, a weather system, or a data server (Suddreth: Para. 0016; "Various different data sources and analysis techniques may be employed by the flight planning system in obtaining sonic boom forecast data, which is then utilized to determine whether a boom-regulated flight plan can be established for a particular set of flight plan criteria. In certain embodiments, the flight planning system may retrieve sonic boom predictions from a remote entity, such as a cloud-based service or server farm, dedicated to performing relatively complex forecasting algorithms.").
Suddreth does not explicitly teach wherein the data includes at least one of a population data indicating population density or distribution, or flight restrictions on overpressure events however Suddreth does render this feature obvious as Suddreth teaches that the threshold for allowable sonic booms over a geographic zone include noise abatement laws over a populated zone and that the threshold can be modified or received from various sources (Suddreth: Para. 0035 and 0036; "While a single value is assigned to the sonic boom threshold in such embodiments, flight planning system 10 may allow the value of the boom tolerance threshold to be modified through software updates, pilot input, by ATC communications, or in another manner. In other implementations of method 36 and system 10, the boom tolerance threshold may be assigned a dynamic or variable value, which is actively modified by flight planning system 10 as a function of one or more parameters relating to a given sonic boom prediction. In this latter instance, a range of boom tolerance threshold values may be stored in memory 16 and differentiated by time of day, varying geographical zones, and other such differentiating factors, as discussed more fully below." "By actively varying the value of the sonic boom threshold in relation to geographical region, more intensive sonic booms (that is, sonic booms having greater pressures or decibel levels) may be permitted within certain geographical regions, such as those that are relatively unpopulated. Conversely, only sonic booms of relatively low intensities may be permitted in other geographical regions, such as those that are densely populated, or sonic booms may be strictly banned in such regions. Such georeferenced values can be varied as a function of local or regional noise abatement regulations, political boundaries, the type and vulnerability of manmade structures within a region to pressure wave damage, proximity to land if a sonic boom is forecast to occur over water, and other parameters.") for the benefit of maintaining updated flight parameters for considering where supersonic travel is permissible.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the data retrieved from various sources which includes cloud or server based sources from Suddreth with data about population density or distribution or flight restrictions on overpressure events for the benefit of maintaining updated flight parameters for considering where supersonic travel is permissible.

Regarding claim 17, Suddreth remains as applied as in claim 15 and goes on to further teach [t]he non-transitory computer-readable medium of claim 15, wherein the generating the first route plan includes requesting and receiving data, or portions thereof, from one or more of a ground based system, a cloud based system, a vehicle based system, a weather system, or a data server (Suddreth: Para. 0016; "Various different data sources and analysis techniques may be employed by the flight planning system in obtaining sonic boom forecast data, which is then utilized to determine whether a boom-regulated flight plan can be established for a particular set of flight plan criteria. In certain embodiments, the flight planning system may retrieve sonic boom predictions from a remote entity, such as a cloud-based service or server farm, dedicated to performing relatively complex forecasting algorithms.").
Suddreth does not explicitly teach wherein the data includes at least one of a population data indicating population density or distribution, or flight restrictions on overpressure events however Suddreth does render this feature obvious as Suddreth teaches that the threshold for allowable sonic booms over a geographic zone include noise abatement laws over a populated zone and that the threshold can be modified or received from various sources (Suddreth: Para. 0035 and 0036; "While a single value is assigned to the sonic boom threshold in such embodiments, flight planning system 10 may allow the value of the boom tolerance threshold to be modified through software updates, pilot input, by ATC communications, or in another manner. In other implementations of method 36 and system 10, the boom tolerance threshold may be assigned a dynamic or variable value, which is actively modified by flight planning system 10 as a function of one or more parameters relating to a given sonic boom prediction. In this latter instance, a range of boom tolerance threshold values may be stored in memory 16 and differentiated by time of day, varying geographical zones, and other such differentiating factors, as discussed more fully below." "By actively varying the value of the sonic boom threshold in relation to geographical region, more intensive sonic booms (that is, sonic booms having greater pressures or decibel levels) may be permitted within certain geographical regions, such as those that are relatively unpopulated. Conversely, only sonic booms of relatively low intensities may be permitted in other geographical regions, such as those that are densely populated, or sonic booms may be strictly banned in such regions. Such georeferenced values can be varied as a function of local or regional noise abatement regulations, political boundaries, the type and vulnerability of manmade structures within a region to pressure wave damage, proximity to land if a sonic boom is forecast to occur over water, and other parameters.") for the benefit of maintaining updated flight parameters for considering where supersonic travel is permissible.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the data retrieved from various sources which includes cloud or server based sources from Suddreth with data about population density or distribution or flight restrictions on overpressure events for the benefit of maintaining updated flight parameters for considering where supersonic travel is permissible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berson et al. (US Pub. No. 20050098681 A1) discloses a system and method for measuring and displaying sonic booms that are predicted over a flight path and an interface that allows a pilot change the flight path parameters to find areas or parameters that allow the plane to travel without violating noise abatement laws.
Haering et al. (US Patent No. 8145366 B1) discloses a system and method for displaying a sonic boom on the planned route of a supersonic airplane.
Kirchhofer et al. (US Pub. No. 20120296499 A1) discloses a device and method that assists a pilot in routing their vehicle to reduce or eliminate the sound nuisance of their aircraft by providing several different alternate paths. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./             Examiner, Art Unit 3663                                                                                                                                                                                           
/ANGELA Y ORTIZ/             Supervisory Patent Examiner, Art Unit 3663